Exhibit 10.1

 

PROTECTIVE LIFE CORPORATION

LONG-TERM INCENTIVE PLAN

(Originally effective January 1, 2018)

(Amended and Restated as of November 6, 2018)

 

1.                                      Purpose.  The purpose of the Protective
Life Corporation Long-Term Incentive Plan is to further the long-term growth in
profitability of Protective Life Corporation by offering long-term incentives to
those key executives, officers and employees who will be largely responsible for
such growth.

 

2.                                      Definitions.

 

“Award” shall mean any grant or award made under the Plan.

 

“Award Agreement” shall mean any agreement, letter and/or other provisions
document that evidences and/or governs an Award.

 

“Award Period” shall mean the period of calendar years fixed by the Committee
with respect to all Performance Unit Awards with the same Date of Grant (but no
more than five years) commencing with each Date of Grant, except that the Award
Period for a recently hired employee or an employee with a new position or title
may be for such lesser period as determined by the Committee.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean (i) a conviction or plea of nolo contendere to a felony;
(ii) an act or acts of extreme dishonesty or gross misconduct; or (iii) a
violation of the Company’s Code of Business Conduct.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

 

“Code Section 409A” shall mean Section 409A of the Code and any regulations,
authorities, rulings, or guidance issued thereunder.

 

“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board shall designate
from time to time) or any subcommittee thereof.

 

“Company” shall mean Protective Life Corporation, a Delaware corporation.

 

“Company Change in Control” shall mean, subject to Code Section 409A, as
applicable, the occurrence of one or more of the following: (i) any one person
or more than one person acting as a group (as provided in Code Section 409A)
other than Parent or any of its affiliates (such person or group, an “Acquiring
Person”) acquires beneficial ownership of the Company’s stock (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended)
that, together with stock previously held by the Acquiring Person, constitutes
more than 50% of the total fair market value or more than 50% of the total
voting power of the Company, or (ii) an Acquiring Person acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Acquiring Person) assets from the Company that have a total
gross fair market value equal to or more than 80% of the total gross fair market
value of the Company’s assets immediately before such acquisition or
acquisitions.

 

1

--------------------------------------------------------------------------------



 

“Company Change in Control Book Value Per Unit” shall mean (i) the PL Tangible
Book Value, determined as of the date on which the Company Change in Control
occurs, divided by (ii) the Total PL Units as of the date on which the Company
Change in Control occurs.

 

“Date of Grant” shall mean (i) with respect to a Performance Unit Award, as of
January 1 of the year in which such Award is made and (ii) with respect to a
Restricted Unit Award or Parent-Based Award, the date of grant set forth in the
Award Agreement associated with such Award.

 

“Disability” shall mean that the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of at least 12 months, (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of at least
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company, or
(iii) has been determined to be totally disabled by the Social Security
Administration.

 

“Early Retirement” shall mean retirement at or after the time at which the
Participant obtains eligibility for early retirement, but before Normal
Retirement age, under the terms of the Pension Plan.

 

“Early Vesting” shall mean “Early Vesting” as defined in the respective Award
Agreement, as applicable.

 

“Eligible Employee” shall mean any person (including any officer) employed by
the Company or any Subsidiary.

 

“Employment” shall mean continuous and regular salaried employment with the
Company or a Subsidiary, which shall include (unless the Committee shall
otherwise determine) any period of vacation, any approved leave of absence and
any salary continuation or severance pay period and, at the discretion of the
Committee, may include service with any former Subsidiary of the Company.

 

“Final Parent Stock Value” shall mean the average of the closing prices of a
share of common stock of the Parent as reported on the Tokyo Stock Exchange for
each trading day in the December immediately preceding the payment of a
Parent-Based Award (or, if applicable, as specified under Section 8(c), as of
the date of a Company Change in Control or a Parent Change in Control), unless
the Committee otherwise determines in any Award Agreement.

 

“Initial Parent Stock Value” shall mean the average of the closing prices of a
share of common stock of the Parent as reported on the Tokyo Stock Exchange for
each trading day in the month immediately preceding the month containing the
Date of Grant of any Parent-Based Award, unless the Committee otherwise
determines in any Award Agreement.

 

“Initial Value” shall mean the initial dollar value assigned to a Participant’s
Parent-Based Awards, as specified in such Participant’s Award Agreement.

 

“Interim Period” shall mean a period of calendar years chosen by the Committee
commencing with any Date of Grant, which period is less than the Award Period
commencing on the Date of Grant.

 

“Merger” means the merger of another subsidiary of the Parent with and into the
Company as of February 1, 2015.

 

2

--------------------------------------------------------------------------------



 

“Normal Retirement” shall mean retirement at or after the earliest age at which
the Participant may retire and receive a retirement benefit without an actuarial
reduction for early commencement of benefits under the terms of the Pension
Plan.

 

“Parent” shall mean Dai-ichi Life Holdings, Inc., or any successor thereto.

 

“Parent-Based Award” shall mean a cash-denominated Award granted under Section 7
based on the value of the common stock of the Parent over the life of the Award.

 

“Parent Change in Control” shall mean the occurrence of any one person or more
than one person acting as a group acquiring beneficial ownership of Parent’s
common stock that, together with stock previously held by such person or group,
constitutes more than 50% of the total fair market value or more than 50% of the
total voting power of Parent.

 

“Parent Stock Percentage” shall mean the percentage derived from dividing the
Final Parent Stock Value by the Initial Parent Stock Value.

 

“Participant” shall mean an Eligible Employee who is selected by the Committee
to receive an Award under the Plan.

 

“Pension Plan” shall mean the qualified Protective Life Corporation Pension
Plan.

 

“Performance Unit” shall mean any Award granted under Section 5 which becomes
vested and nonforfeitable upon the attainment, in whole or in part, of
performance objectives determined by the Committee.

 

“PL Tangible Book Value” as of any date shall mean the Company’s consolidated
GAAP book value of equity less accumulated other comprehensive income, less
goodwill created by the Merger (net of impairments), less other intangible
assets created by the Merger (net of deferred taxes, accumulated amortization,
and impairment), less any cumulative effect adjustments from new accounting
pronouncements, plus all dividends paid in excess of planned amounts during the
performance period, plus any lost income (determined based on the 30 year
treasury rate) on dividends in excess of planned amounts (plus any management
fee paid to the Parent).

 

“PL Tangible Book Value Per Unit” as of any date shall mean the quotient of
(i) PL Tangible Book Value as of the date of the most recently reported
quarterly balance sheet last preceding the date of determination, as specified
below in various circumstances, divided by (ii) the Total PL Units as of the
date of determination.

 

“Plan” shall mean this Protective Life Corporation Long-Term Incentive Plan as
set forth herein and as may be amended from time to time.

 

“Regular Vesting Schedule” shall mean “Regular Vesting Schedule” as defined in
the respective Award Agreement, as applicable.

 

“Restricted Unit” shall mean any Award granted under Section 6 which becomes
vested and nonforfeitable, in whole or in part, upon the satisfaction of such
conditions as shall be determined by the Committee.

 

“Specified Employee” shall mean, subject to any Specified Employee Policy of the
Company, with respect to April 1 of each calendar year (beginning April 1, 2005)
and for the 12-month period

 

3

--------------------------------------------------------------------------------



 

thereafter, any person who met the definition of a “key employee” of the Company
under Code Section 416(i) (without regard to Code Section 416(i)(5)) at any time
during the preceding calendar year, all as provided in Code Section 409A.

 

“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.

 

“Termination of Employment” shall mean a Participant’s “separation from service”
with the Company and the Subsidiaries and affiliates by which the Participant is
employed, as defined in Code Section 409A (which definition does not include a
termination of employment due to death).

 

“Total PL Units” shall be the number of units equal to (i) the number of units
determined by dividing (x) PL Tangible Book Value as of the most recently
reported quarterly balance sheet preceding the Date of Grant by (y) $100; plus
(ii) the number of units determined by dividing (A) the dollar amount or value
of any capital contribution made to the Company directly or indirectly by the
Parent during the Award period by (B) the PL Tangible Book Value Per Unit
determined as of the date of the most recently reported quarterly balance sheet
preceding the date the capital contribution is made.

 

3.                                      Administration of the Plan.

 

The Plan shall be administered by the Committee which, subject to the provisions
of the Plan, shall have the authority to select the Eligible Employees who are
to participate in the Plan, to determine the Awards to be made to each
Participant, and to determine the conditions subject to which Awards will become
payable under the Plan. Notwithstanding anything else contained herein to the
contrary, the Committee may delegate any and all of its duties and
responsibilities (including the selection of Eligible Employees to be
Participants under Section 4 hereof) in respect of all Participants other than
the Executive Chairman, President and Chief Executive Officer and all members of
the Company’s Performance and Accountability Committee to a committee of
officers comprised of the President and Chief Executive Officer, and any two or
more of his or her direct reports, as determined from time to time in his or her
sole discretion.

 

The Committee shall have full power to administer and interpret the Plan and to
adopt such rules and regulations consistent with the terms of the Plan as the
Committee deems necessary or advisable in order to carry out the provisions of
the Plan.  Except as otherwise provided in the Plan, the Committee’s
interpretation and construction of the Plan and the Award Agreements and its
determination of any conditions applicable to Awards or the granting of Awards
to specific Participants shall be conclusive and binding on all Participants.

 

In connection with its determination as to the extent to which any Performance
Unit Award has been earned or the payment of any such Award, the Committee has
full discretion to adjust the calculation of any performance objective or
criteria applicable to such Award, including, without limitation, PL Tangible
Book Value, in order to recognize special or nonrecurring situations or
circumstances for the Company or any other Subsidiary, corporation or entity
(including, without limitation, changes in accounting principles) for the
applicable Award Period or any portion thereof.  Additionally, in connection
with its grant of any Award of Restricted Units, or its determination as to the
extent to which any such Award has been earned or the payment of any such Award,
the Committee has full discretion to adjust the definition and calculation of PL
Tangible Book Value in order to recognize special or nonrecurring situations or
circumstances for the Company.

 

4

--------------------------------------------------------------------------------



 

The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel, consultant or agent and any computation received
from any such consultant or agent.  All expenses incurred in the administration
of the Plan, including, without limitation, for the engagement of any counsel,
consultant or agent, shall be paid by the Company.  No member or former member
of the Board or the Committee shall be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
other than as a result of such individual’s willful misconduct.

 

The Plan shall be unfunded.  Benefits under the Plan shall be paid from the
general assets of the Company.

 

4.                                      Participation.  Participants in the Plan
shall be selected by the Committee from those Eligible Employees who, in the
judgment of the Committee, have a substantial opportunity to influence the
long-term profitability of the Company.

 

5.                                      Performance Units.

 

(a)                                 Grant of Performance Units.

 

(i)                                     After appropriate approval of the Plan,
and thereafter from time to time, the Committee shall select Eligible Employees
to receive Performance Unit Awards in any year as of the Date of Grant. Any
Eligible Employee may be granted more than one Performance Unit Award under the
Plan. An Award of Performance Units hereunder shall not be made unless such
Award is in compliance with all applicable law.

 

(ii)                                  Payment of a Performance Unit Award to any
Participant shall be made in accordance with this Section 5 and shall be subject
to such conditions for payment as the Committee may prescribe in an Award
Agreement or otherwise.  The Committee may prescribe different conditions for
different Participants.  The performance objectives with respect to such Award
shall be related to at least one of the following criteria, which may be
determined solely by reference to the performance of the Company or a division
or Subsidiary or based on comparative performance relative to other companies:
(i) pre-tax and/or after-tax adjusted operating income, operating earnings, net
income, operating income, book value, embedded value or economic value added of
the Company or a Subsidiary, division or business unit (including measures on a
per share basis) or the accumulated earnings of any of the foregoing,
(ii) return on equity, assets or invested capital, (iii) assets, sales or
revenues, or growth in assets, sales or revenues, of the Company or a
Subsidiary, division or business unit, (iv) efficiency or expense management
(such as unit cost), (v) risk management or third-party ratings, (vi) capital
adequacy (including risk-based capital), (vii) investment returns or asset
quality, (viii) premium income or earned premium, (ix) value of new business or
sales, (x) negotiation or completion of acquisitions, financings or similar
transactions, (xi) customer service metrics, and (xii) such other reasonable
criteria as the Committee may determine.  Except to the extent otherwise
expressly provided herein, the Committee may, at any time and from time to time,
change the performance objectives applicable with respect to any Performance
Units to reflect such factors, including, without limitation, changes in a
Participant’s duties or responsibilities or changes in business objectives
(e.g., from corporate to Subsidiary or division performance or vice versa), as
the Committee shall deem necessary or appropriate.  In making any such
adjustment, the Committee shall adjust the number of Performance Units or take
other appropriate actions to prevent any enlargement or diminution of the
Participant’s rights related to service rendered and performance attained prior
to the effective date of such adjustment.

 

5

--------------------------------------------------------------------------------



 

(iii)                               Each Performance Unit Award shall be made in
writing and shall set forth the terms and conditions set by the Committee for
payment of such Award including, without limitation, the length of the Award
Period and whether there will be an Interim Period with respect to the Award
and, if so, the length of the Interim Period.  Except as provided in the
immediately following sentence, no Performance Unit Award may become payable
based on a performance period of less than 12 months.  The limitations in the
immediately preceding sentence shall not apply (1) in the event of a
Participant’s (x) death, (y) Disability, or (z) Early Retirement or Normal
Retirement, or (2) in the event of a Company Change in Control.

 

(b)                                 Payment of Performance Unit Awards.  Each
Participant who is granted a Performance Unit Award shall be entitled to payment
of the Award as of the close of the Award Period applicable to such Award, but
only if and after the Committee has determined that the conditions for payment
of the Award set by the Committee have been satisfied.  At the time of grant of
each Performance Unit Award, the Committee shall decide whether there will be an
Interim Period.  If the Committee determines that there shall be an Interim
Period for the Award to any Participant, each such Participant granted a
Performance Unit Award with an Interim Period shall be entitled to partial
payment on account thereof as of the close of the Interim Period, but only if
and after the Committee has determined that the conditions for partial payment
of the Award set by the Committee have been satisfied.  Performance Units paid
to a Participant for an Interim Period may be retained by the Participant and
shall not be repaid to the Company, notwithstanding that based on the conditions
set for payment at the end of the Award Period such Participant would not have
been entitled to payment of some or any of the Award.  Any Performance Units
paid to a Participant for the Interim Period during an Award Period shall be
deducted from the Performance Units to which such Participant is entitled at the
end of the Award Period.

 

As soon as practicable, but not later than 60 days, after the end of the Award
Period, the Committee will determine the extent to which any Performance Unit
Award has been earned. Unless otherwise directed by the Committee, the Company
shall make payment of Performance Unit Awards as soon as reasonably practicable
after the Committee determines that payment has been earned, but not later than
the March 15 following the end of the Award Period. Unless otherwise directed by
the Committee, all payments of Performance Unit Awards to Participants shall be
made in cash. There shall be deducted from all Performance Unit Award payments
all taxes to be withheld with respect to such Awards.

 

Unless otherwise set forth in an Award Agreement, for payment of each
Performance Unit Award, the value of each earned Performance Unit shall equal
the PL Tangible Book Value Per Unit determined as of the date of the most
recently reported quarterly balance sheet preceding the date payment is made.

 

(c)                                  Termination.

 

(i)                                     Termination Due to Death, Disability or
Retirement.  Unless the Committee determines to provide for treatment that is
more favorable to a Participant on such terms and conditions as the Committee
may determine, if a Participant experiences a Termination of Employment by
reason of Disability, Early Retirement or Normal Retirement, or upon a
Participant’s death, such Participant (or, as applicable, such Participant’s
legal representative or beneficiary) will receive a payment with respect to a
pro-rata portion of such Participant’s Performance Units, determined based on a
fraction, the numerator of which is such Participant’s period of employment
during the Award Period and the denominator of which is the total number of days
in the Award Period. The amount in respect of such Participant’s pro-rated
Performance Units will be determined by applying the performance achieved
through the end of the Award Period against the performance schedules set forth
in the Award Agreement. The remaining portion of such Participant’s Performance
Units (i.e., the excess over the pro-rated portion) shall be

 

6

--------------------------------------------------------------------------------



 

forfeited as of the date of such Participant’s Termination of Employment by
reason of Disability, Early Retirement or Normal Retirement or the date of such
Participant’s death, as applicable.

 

(ii)                                  Special Termination.  If a Participant
experiences a Termination of Employment by reason of (1) the divestiture of a
business segment or a significant portion of the assets of the Company, or (2) a
significant reduction by the Company in its salaried work force, the
determination of whether, to what extent, and on what conditions any payment
shall be made with respect to any unvested portion of such Participant’s
Performance Unit Award shall be at the discretion of the Committee. Any portion
of such Participant’s Performance Units which the Committee determines is not
eligible for payment under this Section 5(c)(ii) shall be forfeited as of the
date of such Participant’s Termination of Employment.

 

(iii)                               Other Termination.  Unless the Committee
determines to provide for treatment that is more favorable to a Participant on
such terms and conditions as the Committee may determine, if a Participant
experiences a Termination of Employment for any reason not set forth in Sections
5(c)(i) or (ii), any unvested portion of such Participant’s Performance Unit
Award shall be forfeited as of the date of such Participant’s Termination of
Employment.

 

(iv)                              Termination for Cause. Unless the Committee
determines to provide for treatment that is more favorable to a Participant on
such terms and conditions as the Committee may determine, if a Participant
experiences a Termination of Employment for Cause prior to the date such
Participant’s Performance Units are paid pursuant to Section 5(b), all of such
Participant’s vested and unvested Performance Units will be forfeited.

 

6.                                      Restricted Units.

 

(a)                                 Grant of Restricted Units.  The Committee
may grant Awards of Restricted Units to Participants at such times and in such
amounts, and subject to such other terms and conditions not inconsistent with
the Plan, as it shall determine.  Except as provided in the immediately
following sentence, no Award of Restricted Units may become vested more rapidly
than (i) ratably over a period of 36 months of service, if such Award would vest
upon the passage of time and the continued performance of services or (ii) based
on a performance period of 12 months, if such Award would vest upon the
achievement of specified performance conditions.  The limitations in the
immediately preceding sentence shall not apply (i) in the event of a
Participant’s (1) death, (2) Disability, or (3) Early Retirement or Normal
Retirement, or (ii) in the event of a Company Change in Control.  Each grant of
Restricted Units shall be evidenced by an Award Agreement.

 

(b)                                 Payment of Restricted Units.

 

(i)                                     Restricted Units that become vested in
accordance with the Regular Vesting Schedule shall be settled in cash following
(but not later than the March 15 immediately following) the date as of which
such Restricted Units become vested based on PL Tangible Book Value Per Unit
determined as of the date of the most recently reported quarterly balance sheet
preceding the date payment is made.

 

(ii)                                  Any Restricted Units that become vested by
reason of Early Vesting shall nonetheless be settled in cash following (but not
later than the March 15 immediately following) the date as of which such
Restricted Units would have become vested (but for such Early Vesting) if you
had remained in the Company’s employment through each of the applicable dates in
the Regular Vesting Schedule, based on PL Tangible Book Value Per Unit
determined as of the date of the most recently reported quarterly balance sheet
preceding the date payment is made.

 

7

--------------------------------------------------------------------------------



 

(c)                                  Termination.

 

(i)                                     Termination Due to Death, Disability or
Normal Retirement. If a Participant experiences a Termination of Employment due
to Disability or Normal Retirement or upon a Participant’s death, such
Participant’s Restricted Units will immediately vest in full.

 

(ii)                                  Early Retirement.  Unless the Committee
determines to provide for treatment that is more favorable to a Participant on
such terms and conditions as the Committee may determine, if a Participant
experiences a Termination of Employment due to Early Retirement, a pro-rated
portion of such Participant’s Restricted Units, as more particularly set forth
in the Participant’s Award Agreement, will immediately vest. Any Restricted
Units that do not vest upon Early Retirement pursuant to the preceding sentence
will be forfeited.

 

(iii)                               Special Termination. If a Participant
experiences a Termination of Employment by reason of (1) the divestiture of a
business segment or a significant portion of the assets of the Company, or (2) a
significant reduction by the Company in its salaried work force, the
determination of whether, to what extent, and on what conditions any payment
shall be made with respect to any unvested portion of such Participant’s
Restricted Unit Award shall be at the discretion of the Committee. Any portion
of such Participant’s Restricted Units which the Committee determines is not
eligible for payment under this Section 6(c)(iii) shall be forfeited as of the
date of such Participant’s Termination of Employment.

 

(iv)                              Other Termination. Unless the Committee
determines to provide for treatment that is more favorable to a Participant on
such terms and conditions as the Committee may determine, if a Participant
experiences a Termination of Employment for any reason not set forth in Sections
6(c)(i), (ii) or (iii), any unvested portion of such Participant’s Restricted
Unit Award shall be forfeited as of the date of such Participant’s Termination
of Employment.

 

(v)                                 Termination for Cause. Unless the Committee
determines to provide for treatment that is more favorable to a Participant on
such terms and conditions as the Committee may determine, if a Participant
experiences a Termination of Employment for Cause prior to the date such
Participant’s Restricted Units are paid pursuant to Section 6(b), all of such
Participant’s vested and unvested Restricted Units will be forfeited.

 

7.                                      Parent-Based Awards.

 

(a)                                 Grant of Parent-Based Awards.  The Committee
may grant Parent-Based Awards to Participants at such times and in such amounts,
and subject to such other terms and conditions not inconsistent with the Plan,
as it shall determine.  Except as provided in the immediately following
sentence, no Parent-Based Award may become vested more rapidly than 36 months
from the Date of Grant, if such Award would vest upon the passage of time and
the continued performance of services.  The limitations in the immediately
preceding sentence shall not apply (i) in the event of a Participant’s
(1) death, (2) Disability, or (3) Early Retirement or Normal Retirement, or
(ii) in the event of a Company Change in Control.  Each grant of a Parent-Based
Award shall be evidenced by an Award Agreement.

 

(b)                                 Payment of Parent-Based Award.

 

(i)                                     Any Parent-Based Award that becomes
vested in accordance with the Regular Vesting Schedule shall be settled in cash
following (but not later than the March 15 immediately

 

8

--------------------------------------------------------------------------------



 

following) the date as of which such Parent-Based Award becomes vested.  Such
amount payable shall be calculated in accordance with Section 7(b)(iii) below.

 

(ii)                                  Any Parent-Based Award that becomes vested
by reason of Early Vesting shall nonetheless settled in cash following (but not
later than the March 15 immediately following) the date as of which such
Parent-Based Award would have become vested (but for such Early Vesting) if the
Participant had remained in the Company’s Employment through the applicable date
specified in the Regular Vesting Schedule.  Such amount payable shall be
calculated in accordance with Section 7(b)(iii) below.

 

(iii)                               The aggregate amount payable in respect of
any vested Parent-Based Award under Section 7(b)(i) or (ii) shall be equal to
the percentage of such Parent-Based Award that has become vested multiplied by
the product of the Initial Value and Parent Stock Percentage.

 

(c)                                  Termination.

 

(i)                                     Termination Due to Death, Disability or 
Normal Retirement. If a Participant experiences a Termination of Employment due
to Disability or Normal Retirement or upon a Participant’s death, such
Participant’s Parent-Based Award will immediately vest in full.

 

(ii)                                  Early Retirement.  Unless the Committee
determines to provide for treatment that is more favorable to a Participant on
such terms and conditions as the Committee may determine, if a Participant
experiences a Termination of Employment due to Early Retirement, a pro-rated
portion of such Participant’s Parent-Based Award, as more particularly set forth
in the Participant’s Award Agreement, will immediately vest. Any portion of a
Participant’s Parent-Based Award that does not vest upon Early Retirement
pursuant to the preceding sentence will be forfeited.

 

(iii)                               Special Termination. If a Participant
experiences a Termination of Employment by reason of (1) the divestiture of a
business segment or a significant portion of the assets of the Company, or (2) a
significant reduction by the Company in its salaried work force, the
determination of whether, to what extent, and on what conditions any payment
shall be made with respect to any unvested portion of such Participant’s
Parent-Based Award shall be at the discretion of the Committee. Any portion of
such Participant’s Parent-Based Award which the Committee determines is not
eligible for payment under this Section 7(c)(iii) shall be forfeited as of the
date of such Participant’s Termination of Employment.

 

(iv)                              Other Termination. Unless the Committee
determines to provide for treatment that is more favorable to a Participant on
such terms and conditions as the Committee may determine, if a Participant
experiences a Termination of Employment for any reason not set forth in Sections
7(c)(i), (ii) or (iii), any unvested portion of such Participant’s Parent-Based
Award shall be forfeited as of the date of such Participant’s Termination of
Employment.

 

(v)                                 Termination for Cause. Unless the Committee
determines to provide for treatment that is more favorable to a Participant on
such terms and conditions as the Committee may determine, if a Participant
experiences a Termination of Employment for Cause prior to the date such
Participant’s Parent-Based Award is paid pursuant to Section 7(b), all vested
and unvested portions of such Participant’s Parent-Based Award will be
forfeited.

 

(d)                                 Adjustments in Respect of Parent Common
Stock. If prior to the last vesting date of a Participant’s Regular Vesting
Schedule, there shall occur a change in the Parent’s common stock as a result of
a stock dividend, extraordinary cash dividend, recapitalization, reorganization,
merger,

 

9

--------------------------------------------------------------------------------



 

consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such common stock at a price substantially below
fair market value, or other similar event such that an adjustment is required to
preserve, or to prevent enlargement of, the benefits or potential benefits made
available under this Plan, then the Committee or the Board shall adjust the
Final Parent Stock Value so that it is equal to the value of such number of
whole or fractional shares of Parent common stock or other property (including
other securities or cash) as a Parent shareholder immediately prior to such
event held or was entitled to receive in respect of one share of Parent common
stock immediately after such an event. Any determination by the Committee or the
Board as to the value of any property other than Parent common stock shall be
final, binding and conclusive on all parties.

 

8.                                      Change in Control.

 

(a)                                 Performance Units.  In the event of a
Company Change in Control, the Award Period shall be deemed to have ended on the
date of the Company Change in Control and the Participant shall be deemed to
have earned the greater of (i) 100% of the Performance Units, or (ii) the
percentage of Performance Units with respect to such Participant’s Award based
upon performance through the date of the Company Change in Control (instead of
over the duration of the Award Period). Each Performance Unit so earned shall be
paid within 45 days following the date on which the Company Change in Control
occurs, based on the Company Change in Control Book Value Per Unit, if available
within 10 days before such payment date; or, if the Company Change in Control
Book Value Per Unit is not then available, then 90% of the value of each
Performance Unit, based on the PL Tangible Book Value Per Unit determined as of
the most recently reported quarterly balance sheet preceding such Company Change
in Control, shall be paid within 45 days of the Company Change in Control,
followed by an additional payment in respect of each such Performance Unit
within 75 days of such Company Change in Control equal to the excess, if any, of
(i) the Change in Control Book Value Per Unit over (ii) 90% of the PL Tangible
Book Value Per Unit determined as of the most recently reported quarterly
balance sheet preceding such Company Change in Control.

 

(b)                                 Restricted Units.  In the event of a Company
Change in Control, all Restricted Units will immediately vest and shall be
settled in cash within 45 days following the date on which the Company Change in
Control occurs, based on the Company Change in Control Book Value Per Unit, if
available within 10 days before such payment date; or, if the Company Change in
Control Book Value Per Unit is not then available, then 90% of the value of each
Restricted Unit based on the PL Tangible Book Value Per Unit determined as of
the most recently reported quarterly balance sheet preceding such Company Change
in Control, shall be paid within 45 days of the Company Change in Control,
followed by an additional payment within 75 days of such Company Change in
Control equal to the excess, if any, of (i) the Change in Control Book Value Per
Unit over (ii) 90% of the PL Tangible Book Value Per Unit determined as of the
most recently reported quarterly balance sheet preceding such Company Change in
Control.

 

(c)                                  Parent-Based Awards.

 

(i)                                     In the event of a Company Change in
Control, all Parent-Based Awards will immediately vest and shall be settled in
cash, based on the Parent Stock Percentage, but the Final Parent Stock Value
shall be determined based on the average of the closing prices of the Parent
common stock on all trading days during the 30-calendar day period ended on the
date on which the Company Change in Control occurs.  Payment of the amount so
determined will be paid within 60 days following the date on which the Company
Change in Control occurs.

 

(ii)                                  In the event of a Parent Change in Control
that results in the common stock of Parent no longer being actively traded on a
public securities exchange, all Parent-Based Awards shall be

 

10

--------------------------------------------------------------------------------



 

converted to Restricted Units as of the date of the Parent Change in Control. 
Such conversion to Restricted Units shall be effected in the manner described
below.  First, the dollar value of the Parent-Based Awards shall be determined
as of the Parent Change in Control, with the Final Parent Stock Value used to
determine the Parent Stock Percentage determined using the average of the
closing prices of the Parent common stock on all trading days during the
30-calendar day period ended on the date on which the Parent Change in Control
occurs.  The resulting dollar value of the Parent-Based Awards shall then be
converted into Restricted Units by dividing such dollar value by the PL Tangible
Book Value Per Unit determined as of the most recently reported quarterly
balance sheet preceding the Parent Change in Control.  Notwithstanding the
foregoing, all terms and provisions of the Parent-Based Award Agreement shall
otherwise be maintained, including, but not limited to, the vesting schedule and
payment timing provisions of such agreement.

 

9.                                      General Provisions.

 

(a)                                 Withholding.  The Company will withhold an
amount in cash (whether under the Plan or otherwise) sufficient to satisfy any
applicable federal, state, and/or local tax withholding obligations in respect
of Awards under the Plan.

 

(b)                                 Section 409A Compliance.  To the extent that
any Award constitutes “deferred compensation” under Section 409A of the Code,
such Award is intended in good faith to comply with Code Section 409A.  The
payment of any Award made hereunder that is subject to Code Section 409A may not
be accelerated or delayed, except as specifically allowed under Code
Section 409A.  Any Plan provision to the contrary notwithstanding (and subject
to any Company Specified Employee Policy), to the extent required by Code
Section 409A, payments to be made to a Specified Employee upon a Termination of
Employment may not be made before the date that is 6 months after the date of
the Termination of Employment (or, if earlier, the date of death of the
Specified Employee).  To the extent an Award under this Plan is subject to Code
Section 409A, the “specified time or fixed schedule” under Treasury Regulation
Sections 1.409A-3(a)(4) and 1.409A-3(i)(1) shall be the date on which payment is
triggered to be settled in cash (but not later than the March 15 immediately
following).

 

(c)                                  Awards.  Each Award hereunder shall be
evidenced in writing.  The written agreement shall be delivered to the
Participant and shall incorporate the terms of the Plan by reference and specify
the terms and conditions thereof and any rules applicable thereto.

 

(d)                                 Cancellation of Performance Units.  The
Committee may cancel Performance Units granted to a Participant, provided the
Participant has consented thereto in writing. In the event of any such
cancellation, all rights of the former holder of such cancelled Performance
Units in respect to such cancelled Performance Units shall immediately
terminate.

 

(e)                                  No Assignment of Interest.  Unless the
Committee shall permit (on such terms and conditions as it shall establish) an
Award to be transferred to a member of the Participant’s immediate family or to
a trust or similar arrangement for the benefit of such immediate family members
(collectively, the “Permitted Transferees”), an Award or interest of any
Participant in the Plan shall not be assignable, either by voluntary assignment
or by operation of law, and any assignment of such interest, whether voluntary
or by operation of law, shall render the Award void, except that cash payable
under the Plan shall be transferable by testamentary will or by the laws of
descent and distribution.  All rights with respect to Awards granted to a
Participant under the Plan shall be exercisable during the Participant’s
lifetime only by such Participant, or, if applicable, the Permitted Transferees.

 

(f)                                   Designation of Beneficiary.  Each
Participant may designate a beneficiary or beneficiaries (which beneficiary may
be an entity other than a natural person) to receive any payments

 

11

--------------------------------------------------------------------------------



 

which may be made following the Participant’s death.  Such designation may be
changed or canceled at any time without the consent of any such beneficiary. 
Any such designation, change or cancellation must be made in a form or manner
approved by the Committee and shall not be effective until received by the
Committee.  If no beneficiary has been named, or the designated beneficiary or
beneficiaries shall have predeceased the Participant, the beneficiary shall be
the Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate.  If a Participant designates more than one beneficiary,
the rights of such beneficiaries shall be payable in equal shares, unless the
Participant has designated otherwise.

 

(g)                                  Employment Rights.  An Award made under the
Plan shall not confer any right on the Participant to continue in the employ of
the Company or any Subsidiary or limit in any way the right of the Participant’s
employer to terminate his or her Employment at any time.

 

(h)                                 Expenses. The expenses of administering the
Plan shall be borne by the Company.

 

(i)                                     No Rights to Awards.  No Participant or
Eligible Employee shall have any claim to be granted any Award under the Plan,
and there is no obligation of uniformity of treatment of Participants and
Eligible Employees.

 

(j)                                    Construction of the Plan. The validity,
construction, interpretation, administration and effect of the Plan and of its
rules and regulations, and rights relating to the Plan, shall be determined
solely in accordance with the laws of the State of Delaware.

 

(k)                                 Effective Date.  The Plan was originally
effective as of January 1, 2018.

 

(l)                                     Amendment of Plan.  The Board may amend,
suspend or terminate the Plan or any portion thereof at any time, provided that
no amendment shall be made without shareholder approval if such amendment would
(i) change the definition of Performance Unit; or (ii) remove the administration
of the Plan from the Committee. Without the written consent of an affected
Participant, no termination, suspension or modification of the Plan shall
adversely affect any right of such Participant under the terms of an Award
granted before the date of such termination, suspension or modification.

 

(m)                             Amendment of Awards.  The Committee shall have
the authority to amend any Award to include any provision which, at the time of
such amendment, is authorized under the terms of the Plan; provided, however,
that no outstanding Award may be revoked or altered in a manner unfavorable to
the Participant without the written consent of the Participant; provided,
further, that the exercise by the Committee of its authority under the third
paragraph of Section 3 shall not constitute an amendment of an Award.

 

(n)                                 Compliance with Legal Requirements.  The
Plan, the grant and exercise of Awards hereunder, and the other obligations of
the Company under the Plan, shall be subject to all applicable federal and state
laws, rules, and regulations, and to such approvals by any regulatory or
governmental agency as may be required.  The Company, in its discretion, may
postpone the exercise of Awards or any other action under the Plan to permit the
Company, with reasonable diligence, to complete such required action under any
federal or state law, rule, or regulation.  Any postponement of the settlement
of any Award under this Section 9(n) shall not extend the term of such Award,
and the Company, its officers and employees, the Board and the Committee shall
have no obligation or liability to a Participant with respect to any Award
because of any actions taken pursuant to the provisions of this Section 9(n).

 

(signature page follow)

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Protective Life Corporation has executed this document as of
the     day of           , 2018.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By:

 

 

 

Richard J. Bielen, President and Chief Executive Officer

 

[Signature Page to Protective Life Corporation Long-Term Incentive Plan]

 

--------------------------------------------------------------------------------